— In a proceeding, denominated as one in the nature of habeas corpus, to review a determination of the respondent New York State Division of Parole, dated January 12, 1987, which found that the petitioner had violated the conditions of his parole, and revoked the same, the petitioner appeals from (1) a judgment of the Supreme Court, Nassau County (Morrison, J.), entered March 15, 1988, which dismissed the proceeding, and (2) an order of the same court, entered April 28, 1988, which denied his motion for reargument.
Ordered that the appeal from the order is dismissed, without costs or disbursements, as no appeal lies from an order denying reargument; and it is further,
Ordered that the judgment is affirmed, without costs or disbursements.
The Supreme Court properly concluded that the petitioner waived the claims he asserted before it, and now asserts on appeal, by failing to pursue those claims at his final parole revocation hearing. The petitioner, who was represented by counsel, registered no objection to the location of the hearing (cf., People ex rel. Madison v Sullivan, 142 AD2d 621, 622). Nor did the petitioner at any time attempt to call the witness he now asserts was necessary to support his claims with regard to the imposition of the appropriate penalty. Under the circumstances, the dismissal of the proceeding by the Supreme *638Court was proper. Mangano, J. P., Lawrence, Hooper and Balletta, JJ., concur.